Citation Nr: 1618574	
Decision Date: 05/09/16    Archive Date: 05/19/16

DOCKET NO.  10-31 619	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for right ear hearing loss. 


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Alexander Panio, Associate Counsel







INTRODUCTION

The Veteran served on active duty from October 1988 to June 1996.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  

In August 2015 the Board remanded this case for further development.  The case has returned to the Board for appellate review.


FINDING OF FACT

On March 22, 2016, the Board received notification that the Veteran was withdrawing his claim for entitlement to service connection for right ear hearing loss.


CONCLUSION OF LAW

The criteria for withdrawal from appeal of the issue of service connection for hearing loss have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn by the appellant or by his or her authorized representative as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  In the present case, the Veteran has withdrawn his claim for service connection for hearing loss.  Thus, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed. 




____________________________________________
Steven D. Reiss 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


